DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to U.S. Patent Application No. 16/703,737 filed on 12/04/2019, in which Claims 1 – 16 were presented for examination.
This U.S. Patent Application is a Continuation of U.S. Patent Application No. 14/093,015, Now U.S. Patent No. 10,521,492.

Status of the Claims
Claims 1 – 16 are rejected on the ground of nonstatutory double patenting and Claims 1 – 16 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/18/2020 (5 pages, 7 pages, 20 pages and 40 pages) have been entered and considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Par [0001] recites “This U.S. Non-Provisional Patent Application is a continuation application of U.S. Patent Application Serial Number 14/093,015, filed on November 28, 2013, titled “SYSTEMS AND METHODS THAT UTILIZE CONTEXTUAL VOCABULARIES AND CUSTOMERS SEGMENTATION TO DELIVER WEB CONTENT,” which is hereby incorporated by reference herein in its entirety, including all references cited herein”.
The disclosure should be amended to indicate this is a U.S. Patent Application and that U.S. Patent Application No.14/093,015 is now U.S. Patent No. 10,521,492 10,698,592.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 16 (see table below) of U.S. Patent No. 10,521,492. Although the claims at issue are not identical, they are not patentably distinct from each other. The Parent claims, being narrower, anticipate the current claims as shown in the table below.
Instant Application
Patent 10698592
1. A method for dynamically delivering web content using a contextual analysis system comprising a processor and a memory for storing logic, the processor executing the logic to perform the method, comprising: 

determining end user behavior analytics and end user device information, the end user device information determined for a first computing device used by the end user; 

comparing the determined end user behavior analytics and end user device information to context segments that define contextual information, the context segments included in a contextual vocabulary, the contextual information obtained for a plurality of consumers and 

generating a context segment path for an end user, the context segment path comprising a plurality of context segments that have been selected from the contextual vocabulary, the context segment path being indicative of preferences of the end user and capabilities of the end user's first computing device; and 

dynamically creating a web page for the end user and the end user's first computing device, the web page comprising web content that is selected and formatted based upon the context segment path.


determining both end user behavior analytics and end user device information, the behavior analytics determined for an end user within a context of a delivery of content and obtained from knowledge about deliberate actions of the end user on a website during a process for dynamically generating content, the end user device information determined for a first computing device used by the end user; 

comparing the determined end user behavior analytics and end user device information to 

flagging a plurality of the context segments in the contextual vocabulary as being applicable segments for the end user based on the comparison and a match between context segments in the contextual vocabulary and the determined end user behavior analytics obtained from knowledge about the deliberate actions of the end user; 

assembling the plurality of flagged context segments for the end user into a context segment path that defines both the end user and the end 

dynamically creating a web page for the end user and the end user's first computing device, the web page comprising web content that is selected and formatted based upon the plurality of context segments in the context segment path.

Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12

Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16


Claims 1 – 16 of the U.S. Patent No. 10,521,492 recites a method for dynamically delivering web content using a contextual analysis system and a contextual analysis system. Said method and system being capable of executing every step carried out by the instant application. One of ordinary skill in the art before the effective filing date of the instant application would conclude that the invention defined in the Claims at issue would have been an obvious variation of the invention defined in the U.S. Patent No. 10,521,492. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method and system of the instant application by using the method and system as disclosed in the U.S. Patent No. 10,521,492 because it was well-known and desired way to implement such steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiley et al. (US 2012/0042006) (hereinafter, Kiley) in view of Cerrato (US 2002/0178257) (hereinafter, Cerrato) and in further view of Allen (US 2005/0203884) (hereinafter, Allen).
Regarding Claim 1, Kiley teaches a method for dynamically delivering web content using a contextual analysis system comprising a processor and a memory for storing logic, the processor executing the logic to perform the method (See Kiley’s Abstract), comprising: 
determining end user behavior analytics and end user device information, the end user device information determined for a first computing device used by the end user (Kiley in par 0057 – 0058, teaches that HTTP cookies, sometimes known they can be used for tracking browsing behavior. As a result, they have been subject to legislation in various countries such as the United States and in the European Union. Cookies have also been criticized because the identification of users they provide is not always accurate and because they could potentially be used for network attacks. Some alternatives to cookies exist, but each has its own drawbacks). Accordingly, Cookies are collected and used to determine end user behavior analytics and end user device information;
dynamically creating a web page for the end user and the end user's first computing device, the web page comprising web content that is selected and formatted based upon the context segment path (Kiley in par 0025, teaches that the contextual information may then be transmitted to aq web server for the purpose of allowing the web server to generate and provide dynamic contextual information to the client device to enable the client device to present contextual menus to facilitate end-user interaction with a particular application or web service. Kiley in par 0057 – 0058, further teaches that HTTP cookies, sometimes known as web cookies or just cookies, are parcels of text sent by a server to a web browser and then sent back unchanged by the browser each time it accesses that server. HTTP cookies are used for authenticating, tracking, and maintaining specific information about users, such as site preferences and the contents of their electronic shopping carts. Cookies have been of 
However, Kiley does not specifically disclose comparing the determined end user behavior analytics and end user device information to context segments that define contextual information, the context segments included in a contextual vocabulary, the contextual information obtained for a plurality of consumers and computing devices used by the plurality of consumers; 
Cerrato in par 0031 teaches identifying a current individual user of a client device from a group of possible users. Such identification can be made from user behavioral data, particularly from input patterns detected in use of input devices (such as keyboards, mice, and remote control devices). The detected input patterns from a current user are compared with a set of input pattern profiles, which can be developed over time and stored in a database for the group of possible users. The current user is identified by substantially matching the current input pattern with one of the stored pattern profiles, each of which is associated with one of the possible users.
Kiley and Cerrato are analogous art pertaining to electronic document processing. Further, the references are analogous art pertaining to device user identification. Further still, the references are analogous art pertaining to device user identification based on user behaviors and/or device characteristics. 

Kiley in par 0160, further teaches that various other static and dynamic device capabilities and information may be provided as part of the contextual data communicated from a client t a server.
	However, Kiley in view of Cerrato does not specifically disclose generating a context segment path for an end user, the context segment path comprising a plurality of context segments that have been selected from the contextual vocabulary, the context segment path being indicative of preferences of the end user and capabilities of the end user's first computing device;
Allen in par 0015 – 0016, teaches that to provide additional information to a Web portal or search engine which may be used to filter search results or portal links, Web clients 102 a-c include sets of hierarchical interest points 110 (denoted, for notational convenience “SoHIP”). These may be generated by the user and stored as a cookie value or other persistent data forms. This may be provided to a SoHIP parser 112 equipped portal server or search engine which may use the user's interest points obtained therefrom to filter search results before presenting them to the user, or filter portal links to reduce the number of portal links the user traverses. A user may generate 
Kiley, Cerrato, and Allen are analogous art pertaining to electronic document processing and pertaining to targeting and/or tailoring content served to users.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings as in Allen with the teachings as in Kiley and Cerrato in order to consider user’s preferences as disclosed in Allen. The motivation for doing so would have been to provide a method that consider user’s preferences in order to provided customized content (See Allen’s par 0003 – 0004).

Regarding Claim 2, Kiley in view of Cerrato and in further view of Allen teaches the limitations contained in parent Claim 1. Allen further teaches:
wherein one or more of the context segments of the context segment path include a hierarchical representation includes an ordering of context segments to optimize discovery of resources for the web content (Allen in par 0015 – 0016, teaches that to provide additional information to a Web portal or search engine which may be used to filter search results or portal links, Web clients 102 a-c include sets of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings as in Allen with the teachings as in Kiley and Cerrato in order to consider user’s preferences as disclosed in Allen. The motivation for doing so would have been to provide a method that consider user’s preferences in order to provided customized content (See Allen’s par 0003 – 0004).

Regarding Claim 3, Kiley in view of Cerrato and in further view of Allen teaches the limitations contained in parent Claim 1. Cerrato further teaches:
wherein the context segment path is a string that uniquely defines context segment allocation for a given context, the context segment allocation identifying resources for the web content (Cerrato in par 0021 – 0022 and Fig.1,, further teaches that serialized data 120 contains information concerning a user and a communications session, which acts to authenticate the user in lieu of credentials such as a username and password. The word “serialized” here simply refers to the proper formatting of the data into a standardized form. Serialized data 120 includes session ID 125 that is unique from the session ID of other cookies. Using session ID 125, a server can differentiate a particular session and its associated user from other users. When a web browser requests a web page from the server, authentication cookie 100 is provided to the server as a matter of course, enabling the server to read and confirm session ID 125. Besides the session ID, serialized data 120 might additionally include user preferences and other session data that the server can use).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings as in Cerrato with the teachings as in Kiley to provide the user of Kiley content tailoring according to user characteristics/behaviors as disclosed on Cerrato. The motivation for doing so would have been to provide the user with more distinctly understanding of known methods relating to user identification and/or content tailoring according to user characteristics/behavior, thus achieving targeted content delivery (See Cerrato’s par 0005).

Regarding Claim 4, Kiley in view of Cerrato and in further view of Allen teaches the limitations contained in parent Claim 3. Cerrato further teaches:
wherein the string is a cache key that is capable of being serialized and de-serialized (Cerrato in par 0021 – 0022 and Fig.1,, further teaches that serialized data 120 contains information concerning a user and a communications session, which acts to authenticate the user in lieu of credentials such as a username and password. The word “serialized” here simply refers to the proper formatting of the data into a standardized form. Serialized data 120 includes session ID 125 that is unique from the session ID of other cookies. Using session ID 125, a server can differentiate a particular session and its associated user from other users. When a web browser requests a web page from the server, authentication cookie 100 is provided to the server as a matter of course, enabling the server to read and confirm session ID 125. Besides the session ID, serialized data 120 might additionally include user preferences and other session data that the server can use).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings as in Cerrato with the teachings as in Kiley to provide the user of Kiley content tailoring according to user characteristics/behaviors as disclosed on Cerrato. The motivation for doing so would have been to provide the user with more distinctly understanding of known methods relating to user identification and/or content tailoring according to user characteristics/behavior, thus achieving targeted content delivery (See Cerrato’s par 0005).

Regarding Claim 5, Kiley in view of Cerrato and in further view of Allen teaches the limitations contained in parent Claim 3. Cerrato further teaches:
further comprising selecting a context segment path by comparing customer analytic information of the end user and device related information for the computing device of the end user to a plurality of context segment paths created from the context vocabulary (Cerrato in par 0008, further teaches that a system for identifying a current user of a terminal device from a group of possible users includes a database containing multiple user input pattern profiles of prior user inputs to the terminal device. Each of the possible users is associated with at least one of the user input pattern profiles. The system detects current input patterns from use of the terminal device, and then combines the patterns and dynamically matches the patterns with one of the user input pattern profiles. The system selects the possible user associated with the matched user input pattern profiles as the current user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings as in Cerrato with the teachings as in Kiley to provide the user of Kiley content tailoring according to user characteristics/behaviors as disclosed on Cerrato. The motivation for doing so would have been to provide the user with more distinctly understanding of known methods relating to user identification and/or content tailoring according to user characteristics/behavior, thus achieving targeted content delivery (See Cerrato’s par 0005).
Regarding Claim 6, Kiley in view of Cerrato and in further view of Allen teaches the limitations contained in parent Claim 1. Cerrato further teaches:
further comprising determining a customer segmentation for an end user based upon both customer analytic information of the end user and device related information for the computing device of the end user (Cerrato in par 0008, . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings as in Cerrato with the teachings as in Kiley to provide the user of Kiley content tailoring according to user characteristics/behaviors as disclosed on Cerrato. The motivation for doing so would have been to provide the user with more distinctly understanding of known methods relating to user identification and/or content tailoring according to user characteristics/behavior, thus achieving targeted content delivery (See Cerrato’s par 0005).

Regarding Claim 7, Kiley in view of Cerrato and in further view of Allen teaches the limitations contained in parent Claim 1. Cerrato further teaches:
further comprising storing the contextual information from the end user and the device related information for the computing device used by the end user in a context repository (Cerrato in par 0008, further teaches that a system for identifying a current user of a terminal device from a group of possible users includes a database containing multiple user input pattern profiles of prior user inputs to the . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings as in Cerrato with the teachings as in Kiley to provide the user of Kiley content tailoring according to user characteristics/behaviors as disclosed on Cerrato. The motivation for doing so would have been to provide the user with more distinctly understanding of known methods relating to user identification and/or content tailoring according to user characteristics/behavior, thus achieving targeted content delivery (See Cerrato’s par 0005).

Regarding Claim 8, Kiley in view of Cerrato and in further view of Allen teaches the limitations contained in parent Claim 1. Kiley further teaches:
further comprising: 
determining device related information for a second computing device used by the end user, the second computing device having device capabilities that are different from the first computing device (Kiley in par 0057 – 0058, teaches that HTTP cookies, sometimes known as web cookies or just cookies, are parcels of text sent by a server to a web browser and then sent back unchanged by the browser each time it accesses that server. HTTP cookies are used for authenticating, tracking, and maintaining specific information about users, such as site preferences and the they can be used for tracking browsing behavior. As a result, they have been subject to legislation in various countries such as the United States and in the European Union. Cookies have also been criticized because the identification of users they provide is not always accurate and because they could potentially be used for network attacks. Some alternatives to cookies exist, but each has its own drawbacks);
dynamically creating a web page for the end user and the second computing device, the web page having web content or formatting that is different than the web content or formatting that was created for the first computing device(Kiley in par 0057 – 0058, teaches that HTTP cookies, sometimes known as web cookies or just cookies, are parcels of text sent by a server to a web browser and then sent back unchanged by the browser each time it accesses that server. HTTP cookies are used for authenticating, tracking, and maintaining specific information about users, such as site preferences and the contents of their electronic shopping carts. Cookies have been of concern for Internet privacy, since they can be used for tracking browsing behavior. As a result, they have been subject to legislation in various countries such as the United States and in the European Union. Cookies have also been criticized because the identification of users they provide is not always accurate and because they could potentially be used for network attacks. Some alternatives to cookies exist, but each has its own drawbacks);
However, Kiley does not specifically disclose generating another context segment path for an end user that includes context segments for the second computing device used by the end user selected from the contextual vocabulary.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings as in Cerrato with the teachings as in Kiley to provide the user of Kiley content tailoring according to user characteristics/behaviors as disclosed on Cerrato. The motivation for doing so would have been to provide the user with more distinctly understanding of known methods relating to user identification and/or content tailoring according to user characteristics/behavior, thus achieving targeted content delivery (See Cerrato’s par 0005).

Regarding Claim 9, this Claim merely recites a contextual analysis system, comprising: a processor and a memory for storing logic, the logic being executed by the process to perform instructions as similarly recited in Claim 1. Accordingly, Kiley in view of Cerrato and in further view of Allen discloses/teaches every limitation of Claim 9, as indicated in the above rejection for Claim 1.

Regarding Claim 10, this Claim merely recites a contextual analysis system, comprising: a processor and a memory for storing logic, the logic being executed by the process to perform instructions as similarly recited in Claim 2. Accordingly, Kiley in view of Cerrato and in further view of Allen discloses/teaches every limitation of Claim 10, as indicated in the above rejection for Claim 2.

Regarding Claim 11, this Claim merely recites a contextual analysis system, comprising: a processor and a memory for storing logic, the logic being executed by the process to perform instructions as similarly recited in Claim 3. Accordingly, Kiley in view of Cerrato and in further view of Allen discloses/teaches every limitation of Claim 11, as indicated in the above rejection for Claim 3.

Regarding Claim 12, this Claim merely recites a contextual analysis system, comprising: a processor and a memory for storing logic, the logic being executed by the process to perform instructions as similarly recited in Claim 4. Accordingly, Kiley in view of Cerrato and in further view of Allen discloses/teaches every limitation of Claim 12, as indicated in the above rejection for Claim 4.

Regarding Claim 13, this Claim merely recites a contextual analysis system, comprising: a processor and a memory for storing logic, the logic being executed by the process to perform instructions as similarly recited in Claim 5. Accordingly, Kiley in view of Cerrato and in further view of Allen discloses/teaches every limitation of Claim 13, as indicated in the above rejection for Claim 5.

Regarding Claim 14, this Claim merely recites a contextual analysis system, comprising: a processor and a memory for storing logic, the logic being executed by the process to perform instructions as similarly recited in Claim 6. Accordingly, Kiley in view of Cerrato and in further view of Allen discloses/teaches every limitation of Claim 14, as indicated in the above rejection for Claim 6.

Regarding Claim 15, this Claim merely recites a contextual analysis system, comprising: a processor and a memory for storing logic, the logic being executed by the process to perform instructions as similarly recited in Claim 7. Accordingly, Kiley in view of Cerrato and in further view of Allen discloses/teaches every limitation of Claim 15, as indicated in the above rejection for Claim 7.

Regarding Claim 16, this Claim merely recites a contextual analysis system, comprising: a processor and a memory for storing logic, the logic being executed by the process to perform instructions as similarly recited in Claim 8. Accordingly, Kiley in view of Cerrato and in further view of Allen discloses/teaches every limitation of Claim 16, as indicated in the above rejection for Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL MERCADO/Primary Examiner, Art Unit 2176